                        Case 2:19-cv-00166-LGW-BWC Document 9 Filed 06/02/20 Page 1 of 1

         AO 450(GAS Rev 10/03)Judgment in a Civil Case
                                                                                                   yg r. nTr'CT COURT
                                        United States District Court ^                                                    g.
                                                    Southern District of Georgia
                                                                                                    p I rr"V

                  JOSEPHERJ. SIBLEY.                                                               S           oT. OF GA.

                                                                                 JUDGMENT IN A CIVIL CASE



                                               V.                                CASE NUMBER: 2:19-cv-166

                  CAMDEN COUNTY JAIL, et al.,




                   Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the Jury
            □      has rendered its verdict.


                     Decision by Court. This action came before the Court. The issues have been considered and a decision has been rendered.

                   IT IS ORDERED AND ADJUDGED

                   that in accordance with the Order of this Couit dated May 28. 2020; granting Plaintiffs construed

                   Motion to Dismiss, the Coui1 DISMISSES Plaintiffs Complaint without prejudice. Judgment is

                   hereby entered. This civil action stands closed.




            Approved by
                          HON. LISA GODBEY WOOD. .lUDGE


                                                                                             /strict



                    -3^           \                                             Scott L. Poff
           Date                                                                 Clerk




                                                                                (By) Deputy Clerk
OAS Rev la i/OS
